Exhibit 10.01

[ex10-01x1x1.jpg]

December 13, 2005

Board of Directors
First Financial Corporation
c/o Herbert S. Bristow, Esq.
Haley & Davis, P.C.
510 N. Valley Mills, Drive, Suite 600
Waco, Texas 76710

Re: First Financial Corporation

Dear Directors:

Pursuant to the terms of our engagement letter dated September 1, 2005, you
requested our opinion (the "Opinion") to the board of directors of First
Financial Corporation ("FFC"), a Texas corporation, regarding the fairness of
the financial terms of the Transaction (as defined below) to the shareholders of
FFC. The "Transaction" currently contemplates the following:

 a. from Bluebonnet Investments, Ltd. ("Lender I"), FFC will borrow $350,000
    ("Loan I") for a term of one year at an interest rate of prime rate plus two
    percent;

 b. from JRPM Investments, Ltd. ("JRPM"), FFC will borrow $350,000 ("Loan II")
    for a term of one year at an interest rate of prime rate plus two percent,
    and JRPM will have the right to convert Loan II into common stock of FFC
    with the issue price of the shares equal to the greater of the book value of
    FFC stock as of the date of such conversion or $2.50 per share;

 c. from JRPM, FFC will borrow $500,000 ("Loan III") for a term of one year at
    an interest rate of prime rate plus two percent, and JRPM will have the
    right to convert Loan III into 326,472 shares of common stock of FFC; and

 d. FFC will grant JRPM options to purchase the number of shares of FFC's common
    stock equaling $350,000 in aggregate at an exercise price equal to the
    greater of the book value of FFC stock as of the most recent report or $5.00
    per share.

The effective date of the transaction is December 13, 2005 ("Transaction Date").
Our Opinion is intended solely for use by FFC's board of directors and
professional advisors. Accordingly, the Opinion should not be relied on by any
other party. The Opinion is not intended for general circulation or publication,
nor is it to be reproduced, used for any other purpose, or distributed to third
parties without our express written consent. FFC acknowledges that our opinion
will be one of a number of factors to be considered by the board of directors in
deciding whether to proceed with the Transaction. Our opinion is subject to the
limiting conditions expressed hereinafter.

--------------------------------------------------------------------------------


First Financial Corporation
December 13, 2005
Page 2

In the course of our analyses for rendering this opinion, we have, among other
things:

 1.  Visited FFC's facilities in Waco, Texas, where we met with senior
     management and the board of directors of FFC to discuss the fundamental and
     financial position of FFC and First Preference Mortgage Corporation
     ("FPMC"), business conditions in the residential mortgage industry, the
     prospects for FPMC, and lack of any negotiations or discussions with other
     potential lenders to FFC and FPMC;
      
 2.  Considered the proposed financial terms of the Transaction, including term
     sheets for (a) through (d) above and a draft (November 18, 2005) of the
     Sources and Uses Statement;
      
 3.  Read the Note Purchase Agreement between JRPM Investments, Ltd. ("JRPM"),
     Bluebonnet Investments, Ltd. ("Bluebonnet"), and FFC provided to us on
     December 12, 2005;
      
 4.  Read the Intercreditor Agreement between Colonial Bank ("Colonial"),
     Bluebonnet, JRPM, FPMC, and FFC provided to us on December 12, 2005;
      
 5.  Read the Promissory Note executed by FFC in favor of JRPM for $350,000
     provided to us on December 12, 2005;
      
 6.  Read the Promissory Note executed by FFC in favor of JRPM for $500,000
     provided to us on December 12, 2005;
      
 7.  Read the Promissory Note executed by FFC in favor of Bluebonnet for
     $350,000 provided to us on December 12, 2005;
      
 8.  Analyzed FFC's audited financial statements, based on generally accepted
     accounting principles ("GAAP"), for years ending December 31, 2000 through
     December 31, 2004;
      
 9.  Analyzed FFC's internally prepared financial statements, based on GAAP for
     the nine month period ending September 30, 2005;
      
 10. Analyzed the pro-forma, monthly income statement prepared by management for
     period beginning November 1, 2005 and ending March 31, 2007;
      
 11. Analyzed a pro-forma loan loss reserve sufficiency schedule prepared by
     management;

 

--------------------------------------------------------------------------------


First Financial Corporation
December 13, 2005
Page 3

 12. Analyzed the Workout and Forbearance Agreement between CMI and FFC dated
     August 9, 2005;
      
 13. Analyzed the market prices and valuation multiples for certain
     publicly-traded companies that were comparable in certain respects to FPMC;
      
 14. Analyzed FFC's results of operations and compared them with those of
     certain publicly traded companies that represented reasonable guideline
     companies;
      
 15. Considered the Warehouse Line of Credit Agreement between FPMC and Citizens
     Bank effective September 28, 2005;
      
 16. Considered the Tripary Agreement between FPMC, Colonial Bank, and Citizens
     Bank effective September 26, 2005; and
      
 17. Conducted such other financial studies, analyses, inquiries, and
     investigations as we deemed appropriate, including an assessment of general
     economic conditions and the residential mortgage industry.

We based our Opinion on the following limiting assumptions:

 1. In arriving at our opinion, we have not performed or obtained any
    independent appraisal of the assets of FFC. We relied on FFC's
    representations as to the market value of the entities' assets and
    liabilities, including the real estate. Although FFC provided us with real
    estate appraisals, those appraisals were not timely with the Transaction
    Date.

 2. We express no opinion on the process relating to the negotiation of the
    Transaction.

 3. In rendering our opinion, we relied upon and assumed, without independent
    verification, the accuracy and completeness of all financial and other
    information that was available to us from public sources and all the
    financial and other information which David Mann, on behalf of FFC, provided
    to us. We further relied upon the assurances of Mr. Mann that he was unaware
    of any facts that would make the information which FFC or its
    representatives provided to us incomplete or misleading.

 4. Although we have no reason to believe that any of the information provided
    to us is inaccurate, no guarantee is made or liability assumed for the
    accuracy of any data, opinions, or estimates identified as being furnished
    by others, which have been used in formulating this analysis. FFC and its
    representatives have warranted to us that the information supplied was
    complete and accurate to the best of FFC's knowledge; and that any reports,
    analysis, or other documents prepared for it by us will be used only in
    compliance with all applicable laws and regulations. The value or values
    presented in our work papers are based upon the premises outlined herein and
    are valid only for the purpose stated.

--------------------------------------------------------------------------------


First Financial Corporation
December 13, 2005
Page 4

 5.  We do not express an opinion or any other form of assurance on the
     reasonableness of the underlying assumptions of the pro-forma income
     statement furnished by Mr. Mann and FFC's management. Our analysis contains
     prospective financial information, estimates and opinions that represent
     reasonable expectations at a particular point in time, but such
     information, estimates or opinions are not offered as forecasts,
     prospective financial statements or opinions, predictions or as assurances
     that a particular level of income or profit will be achieved, that events
     will occur or that a particular price will be offered or accepted. Actual
     results achieved during the period covered by our prospective financial
     analysis will vary from those described in our work papers, and the
     variations may be material.
      
 6.  Any use of management's projections or forecasts in our analysis will not
     constitute an examination, review or compilation of prospective financial
     statements in accordance with standards established by the American
     Institute of Certified Public Accountants ("AICPA"). We do not express an
     opinion or any other form of assurance on the reasonableness of the
     underlying assumptions or whether any of the prospective financial
     statements, if used, are presented in conformity with AICPA presentation
     guidelines.
      
 7.  Our conclusion (i) assumed that, as of the Transaction Date, FFC its assets
     will continue to operate as configured as a going concern, (ii) is based on
     the past, present, and future projected financial condition of FFC and its
     assets as of the Transaction Date, and (iii) assumes that FFC has no
     undisclosed real or contingent assets or liabilities, other than in the
     ordinary course of business, that would have a material effect on our
     analysis.
      
 8.  Our opinion is necessarily based on economic, market, financial, and other
     conditions as they existed on, and the information made available to us, as
     of the date of this letter.
      
 9.  No opinion is rendered as to property title. No opinion is intended in
     matters that require legal, engineering, or other professional advice that
     has been or will be obtained from professional sources.
      
 10. We gave no consideration to liens or encumbrances except as specifically
     provided by FFC. We assumed that all required licenses and permits are in
     full force and effect, and we made no independent on-site tests to identify
     the presence of any potential environmental risks. We assume no
     responsibility for the acceptability of the valuation approaches used in
     our analysis as legal evidence in any particular court or jurisdiction.

--------------------------------------------------------------------------------


First Financial Corporation
December 13, 2005
Page 5

 11. An actual transaction may be concluded at a higher or lower price,
     depending on the facts and circumstances surrounding the transaction, the
     appraised business interest and/or the motivations and knowledge of both
     the buyers and sellers at that time. We make no guarantee as to what prices
     individual buyers and sellers may reach in an actual transaction.

Based on the foregoing, it is our opinion that the financial terms of the
Transaction are fair to the stockholders of FFC.

The opinion expressed herein is provided for the information and assistance of
the board of directors of FFC concerning its deliberation regarding the
Transaction. Our opinion does not constitute a recommendation to the
stockholders of FFC as to whether or not to enter into the Transaction.

[ex10-01x5x1.jpg]

 

 

 

 

 

 